PER CURIAM.
As this court has previously held that appellant’s complaint failed to state a cause of action under Chapter 395, the anti-dumping statute (see Porter, Brown, *736Chitty & Pirkle, M.D., P.A. v. Pearson, 793 So.2d 1012, 1013 (Fla. 3d DCA 2001)), the trial court did not have discretion to permit the appellant to amend his complaint on remand. See Dober v. Worrell, 401 So.2d 1322, 1324 (Fla.1981)(“[A] procedure which allows an appellate court to rule on the merits of a trial court judgment and then permits the losing party to amend his initial pleadings to assert matters not previously raised renders a mockery of the ‘finality’ concept in our system of justice.”). We therefore affirm.